Exhibit 10.72

SPECIAL CONTRACT FOR

NATURAL GAS TRANSPORTATION SERVICE

Whereas, ENSTAR Natural Gas Company (“Company”), and Chugach Electric
Association, Inc. (“Customer”) desire to enter into a contract for the
transportation of Customer’s natural gas; and

Whereas, the Customer is certificated to provide electric public utility service
in and around Anchorage, Alaska; and

Whereas, since November 2010, the Company has transported natural gas to the
Customer’s Beluga Power Plant under the Special Contract, signed on
October 15th, 2010; and

Whereas, the full term of the Special Contract runs from November 15, 2010
through October 31, 2011; and

Whereas, the Customer has a continuous need for the transportation of Gas to
supply its Beluga Power Plant; and

Whereas, due to the changes in Cook Inlet natural gas production since 2008, the
Company is no longer able to provide VLFT service to the Beluga Power Plant at
the level desired by the Customer year round on a firm basis; and

Whereas, the Customer has asked the Company whether it can provide limited firm
transportation service beginning November 1, 2011, through March 31, 2012, and
firm transportation service from April 1, 2012 through October 31, 2012; and

Whereas, because of the urgent and temporary situation facing the Customer, the
Company is willing to provide transportation service on a limited firm basis for
the period commencing on November 1, 2011 and ending on March 31, 2012 (“Period
I”); and

 

Page 1 of 17



--------------------------------------------------------------------------------

Attachment 1

 

Whereas, the Company is further willing to provide transportation service on a
firm basis on April 1, 2012 and ending on October 31, 2012 (“Period II”); and

Whereas, by doing so, the Company is not undertaking any express or implied
commitment to the Customer beyond the term of this Special Contract, and is not
agreeing that it has any obligation to serve the Customer;

Be it Resolved that due to the unique circumstances of the Customer’s short-term
transportation service requirements qualify it for a special contract; and

Further Resolved that the Company is willing to do what it can to support the
Customer’s needs under the terms stated below, provided that it does not
interfere with its ability to meet other, existing firm delivery obligations.

In consideration of the covenants and conditions in this Special Contract, the
parties agree as follows:

ARTICLE I

PARTIES

1.1 The parties to this contract are ENSTAR Natural Gas Company, a division of
SEMCO Energy, Inc. (“Company”) and Chugach Electric Association, Inc.
(“Customer”).

 

Page 2 of 17



--------------------------------------------------------------------------------

Attachment 1

 

ARTICLE II

TERM

 

2.1 Term

2.1.1 The full term of this Special Contract shall be from November 1, 2011
through October 31, 2012. Any extension of term will be by mutual agreement of
both parties, in writing, at least 90 days prior to the expiration date of the
full term.

2.1.2 Period l (Limited Firm Transportation Service) shall be from November 1,
2011 through March 31, 2012.

2.1.3 Period lI (Firm Transportation Service) shall be from April 1, 2012
through October 31, 2012.

ARTICLE Ill

MODIFIED TARIFF PROVISIONS

 

3.1 Transportation of Gas

The Company agrees to transport up to a maximum of 20,000 thousand cubic feet
per day (Mcf/d) during Period I (Limited Firm Transportation Service) and Period
II (Firm Transportation Service). This is the Contract Peak Demand. To assist
the Company in providing thls service, the Customer shall provide the Company
with the forecasts and nominations required by Sections 1605c and 1605d of the
Company’s Tariff, including but not limited to the Monthly and Daily nominations
required by Sections 1605d(1) and 1605d(3), and adhere to the balancing
provisions as set out in Section 1605e.

 

Page 3 of 17



--------------------------------------------------------------------------------

Attachment 1

 

3.2 Price

In both Period I and Period II, in consideration of the Services provided by the
Company to the Customer, the Customer shall pay the Company the rates in the
Company’s Tariff Schedule VLFT (Sections 2150b, 2150c, and 2150d) with the
exception of the monthly demand charge as set forth and defined in Section
2150b. The Monthly Demand Charge under this Special Contract will be $40,000.
The Monthly Demand Charge set forth in the previous sentence is a discount from
the firm charge multiplied by the Contracted Peak Demand. The Customer will also
reimburse the Company for all tariffed charges incurred to transport gas on the
west side of Cook Inlet by the Company to provide Services under this Special
Contract. The terms of Section 2150a of the Company’s Tariff shall also apply,
except that a separate Very Large Firm Transportation Service Agreement is not
required.

 

3.3 Period I Services

 

3.3.1 During Period 1, the Company will use commercially reasonable efforts to
provide transportation services to the Customer up to the Contracted Peak
Demand. However, the Company will not incur transportation fees to support this
Special Contract except when such transportation fees are reimbursable by the
Customer, as provided for in Article 3.2. The Company is not required to curtail
services to other firm service customers to provide transportation services
under this Special Contract.

3.3.2 If the Company is unable to deliver the Contracted Peak Demand, the
Customer agrees to waive reimbursement from the Company for any Interruption

 

Page 4 of 17



--------------------------------------------------------------------------------

Attachment 1

 

Expense it might incur as defined by the Company’s Tariff Section 1205
(Interruption Cost) for Period I. The pricing agreed to in this Special
Contract, which covers the full period of the agreement (Periods I and II), is
structured with a price discount to acknowledge Limited Firm Transportation
Service provided by the Company during Period I.

 

3.3.3 The Company will not be responsible for any damages the Customer may incur
as the result of the Company’s inability to meet the Contracted Peak Demand
during Period I – Limited Firm Transportation Service, including reimbursement
for any Interruption Costs as specified in Article 3.3.2 above.

 

3.3.4 The Company and the Customer will work together to utilize the steps
defined in the 2009 Gas Emergency Agreement Letter to maintain adequate
transmission and distribution pressures in the Company’s transportation system
during any gas supply emergency.

 

3.3.5 If the Customer incurs Interruption Expense as a result of curtailment or
interruption of any or all of the transportation of the Contracted Peak Demand
during Period I, it is not entitled to reimbursement of those Interruption
Expenses by the Company. This Special Contract does not affect the Customer’s
right for reimbursement if the Customer incurs Interruption Expenses for events
unrelated to curtailment or interruption of the transportation of the Contracted
Peak Demand. Examples of events that could cause interruption or curtailment are
presented in Exhibit A.

 

Page 5 of 17



--------------------------------------------------------------------------------

Attachment 1

 

3.4 Nominations and Balancing

 

3.4.1 Nominations shall be provided to ENSTAR Gas Control in writing and
confirmed with ENSTAR Gas Control before gas flows. The Customer agrees to
provide the initial transportation nominations by 12:00 PM (noon) each day prior
to requesting transportation service. The customer agrees to use its best
efforts to nominate gas into the ENSTAR system on a daily basis using four
(4) standard nomination periods in a day (24 hour period starting at 12:00 AM
through 11:59 PM (midnight}):

a. 12:00 AM to 6:00AM

b. 6:00AM to 12:00 PM

c. 12:00 PM to 6:00 PM

d. 6:00PM to 11:59.59 PM

The Customer will provide estimated hourly set points for Meter 8107 and the
Company will apply its best efforts to follow.

The Customer will nominate gas based on an average load calculation for each
intra-day nomination period. The Company and Customer understand that Customer
deliveries will vary from the average based on actual (instantaneous) generation
requirements.

 

3.4.2 Customer will comply with Daily balancing tolerances per the Tariff. The
Customer will schedule daily gas balance accrual settlement on a weekly basis.

 

3.4.3

Customer acknowledges that events outside the control of the Company may limit
the Company’s ability to transport natural gas. These events include: Cold
Weather, either severe cold or continuously cold temperatures which may reduce

 

Page 6 of 17



--------------------------------------------------------------------------------

Attachment 1

 

  the Company’s line pressures; and restricted supplies of natural gas available
from west side producers. The Company will communicate with the Customer to
provide reasonable notification of possible transportation constraints. In the
event of transportation constraints under this Article, to the extent possible,
the Company will reduce transportation services gradually. The Company will
notify Customer as soon as it is aware of an impending delivery constraint, and
will endeavor to avoid sudden or instantaneous restrictions of gas to the Beluga
Power Plant.

ARTICLE IV

DELIVERY/RECEIPT POINTS

 

4.1 Delivery Point

The Delivery Point for this Special Contract is the Customer’s Beluga Power
Plant at the Company’s Metering Station #8253, Meter 8107.

 

4.2. Receipt Points

 

4.2.1 Period 1 Receipt Points

Period I Receipt Points are as follows:

 

  a. Interconnection of the KNPL- APC Kenai pipelines: Station K681, Meter

 

  411. Suppliers and Supplier contact information:

ConocoPhillips Company (“COP”) and ConocoPhillips Alaska, Inc. (“CPAI”)

Attention:    Cook Inlet Marketing    Cook Inlet Control Telephone:    (907)
265-1605    (907) 263-4704 or cell: (907) – 748-5966 Facsimile:    (918)
662-6895 E-mail:   

von.l.hutchins@conocophillips.com

brandy.ostrinsky@conocophillips.com

 

Page 7 of 17



--------------------------------------------------------------------------------

Attachment 1

 

b. Interconnection of the Beluga River Unit- APC Beluga pipelines: Station

B601. Suppliers and Supplier contact information:

ConocoPhillips Company (“COP”) and ConocoPhillips Alaska, Inc. (“CPAI”)

Attention:    Cook Inlet Marketing    Cook Inlet Control Telephone:    (907)
265-1605    (907) 263-4704 or cell: (907) – 748-5966 Facsimile:    (918)
662-6895 E-mail:    von.l. hutchins@conocophillips.com   
brandy.ostrinsky@conocophillips.com Union Oil of California (“Union”) Attention:
   Gas Control Cc:    Commercial Manager Telephone:    (907) 283-2552    (907)
263-7800 Facsimile:    (907) 263-7847 E-mail:    MCBUAKGC@chevron.com Cc:   
orrga@chevron.com

 

4.2.2 Period 2 Receipt Points

Period 2 Receipt Points are as follows:

 

  a. Interconnection of the KNPL- APC Kenai pipelines: Station K681, Meter

 

  411. Suppliers and Supplier contact information:

ConocoPhillips Company (“COP”) and ConocoPhillips Alaska, Inc. (“CPAI”)

Attention:    Cook Inlet Marketing    Cook Inlet Control Telephone:    (907)
265-1605    (907) 263-4704 or cell: (907) – 748-5966 Facsimile:    (918)
662-6895 E-mail:    von.l.hutchins@conocophillips.com   
brandy.ostrinsky@conocophillips.com

 

Page 8 of 17



--------------------------------------------------------------------------------

Attachment 1

 

Marathon Alaska Production LLC Attention:    Gas Supply and Transportation
Representative Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:
   fwbassetti@marathonoil.com

 

  b. Interconnection of the KKPL - APC Kenai pipelines: Station K680, Meter

 

  601. Suppliers and Supplier contact Information:

 

Marathon Alaska Production LLC Attention:    Gas Supply and Transportation
Representative Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:
   fwbassetti@marathonoil.com

ARTICLE V

APPLICABILITY OF THE COMPANY’S TARIFF

 

5.1 Tariff

Except as expressly modified by this Special Contract, all of the terms and
conditions of the Company’s Tariff (RCA No. 4) shall apply to the Services
provided by the Company to the Customer under this Special Contract, including
without limitation Section 1200 (Interruption). Further, due to the anticipated
average and peak daily demand of the Customer, the following Sections of the
Company’s Transportation provisions will apply: Section 1605c (Forecasts),
Section 1605d (Nominations), Section 1605e (Balancing), Section1605f (Pressure},
1605g (Measuring Stations), Section 1605h (Measurement), and Section 1605j
(Credit and Billing).

 

Page 9 of 17



--------------------------------------------------------------------------------

Attachment 1

 

5.2 Balancing

With respect to Balancing (Section 1605e) the Customer’s daily nominations will
be compared to the actual volumes delivered to the Customer for the purposes of
applying the Daily Balancing Tolerances and computing Over or Under Supply
(Sections 1605e(3) and 1605e(4)).

 

5.3 The Company’s Tariff

The Customer acknowledges that it has a copy of the Company’s Tariff RCA No. 4
and is familiar with its provisions.

ARTICLE VI

RCA APPROVAL

 

6.1 RCA Approval

The Parties understand that this Special Contract does not take effect without
the prior approval of the Regulatory Commission of Alaska and is, at all times,
subject to revisions by the Commission. This Special Contract shall be effective
on the date of a final order by the RCA approving this Special Contract.

 

6.2 Termination Due to Form of RCA Approval or Amendment

In the event that revisions to this Special Contract are required by the RCA or
any other governmental body acting within its jurisdiction and the revisions are
not acceptable to either party, either party may terminate this Special Contract
by giving notice under this Article 6.2 within thirty (30) days of receipt of
the order requiring the revisions.

 

Page 10 of 17



--------------------------------------------------------------------------------

Attachment 1

 

ARTICLE VII

ADDRESSES

 

7.1 Notices

All notices, except as provided for nominations or billings, shall be given in
writing at the address set forth below. Notice shall be deemed to have been
given when received by the Company or the Customer at those addresses.

 

  7.1.1 FOR THE COMPANY:

For Transportation Nominations from the Customer, Scheduling and Day to Day
Operations:

 

ENSTAR Natural Gas Control

ATTN: Gas Control

Physical Address:

401 E. International Airport Road

Anchorage, AK 99518

Mailing Address:

P.O. Box 190288

Anchorage, AK 99519-0288

Telephone:    907 334-7788 Facsimile:    907 334-7779 E-mail:   
EnstarGasControl@enstarnaturalgas.com

For Payments:

 

ENSTAR Natural Gas Company

ATTN: General Accounting Supervisor

Physical Address:

3000 Spenard Road

Anchorage, AK 99503

Mailing Address:

P.O. Box 190288

Anchorage, AK 99519-0288

Telephone:    907 334-7628 Facsimile:    907 272-3403 E-mail:   
natalia.nelson@enstarnaturalgas.com

 

Page 11 of 17



--------------------------------------------------------------------------------

Attachment 1

 

For all other Notices:

ENSTAR Natural Gas Company

Attention: Manager, Gas Supply &         Manager, Business Development
Address: Physical:    3000 Spenard Road    Anchorage, AK 99503

      Mailing:

   P.O. Box 190288    Anchorage, AK 99519 Telephone:    (907) 334-7756
Facsimile:    (907) 334-7671 E-mail:    mark.slaughter@enstarnaturalgas.com   
Inna.Johansen@enstarnaturalgas.com

 

  7.1.2 FOR THE CUSTOMER:

For Scheduling and Day to Day Operations:

 

Attention:    Director System Control cc:    Manager, Fuel Supply
Address: Physical:    5601 Electron Drive    Anchorage, AK 99518

      Mailing:

   P.O. Box 196300    Anchorage, AK 99519 Telephone:    (907) 762-4779
Facsimile:    (907) 762-4792 E-mail:    burke_wick@chugachelectric.com   
andrew_white@chugachelectric.com For Billings and Payment: Attention:   
Director System Control Address: Physical:    5601 Electron Drive    Anchorage,
AK 99518

      Mailing:

   P.O. Box 196300    Anchorage, AK 99519 Telephone:    (907) 762-4779
Facsimile:    (907) 762-4792 E-mail:    burke_wick@chugachelectric.com

 

Page 12 of 17



--------------------------------------------------------------------------------

Attachment 1

 

For All Other Notices: Attention:    Director System Control Address: Physical:
   5601 Electron Drive    Anchorage, AK 99518

      Mailing:

   P.O. Box 196300    Anchorage, AK 99519 Telephone:    (907) 762-4779
Facsimile:    (907) 762-4792 E-mail:    burke_wick@chugachelectric.com

ARTICLE VIII

OTHER TERMS

 

8.1 Indemnification

The Customer will indemnify, defend and hold the Company harmless against any
and all claims by other Cook Inlet purchasers or producers concerning the
purchasing of Gas or the priority of Gas taken under this Special Contract.

 

8.2 Limit of Obligation

By making this commitment to transport Gas to the Customer, the Company is not
agreeing that it has any obligation, beyond the term of this Special Contract,
to transport Gas to the Customer’s Beluga Power Plant.

 

8.3 Gas Availability

This Special Contract is contingent upon the Customer securing sufficient
commitment of Gas from its suppliers and delivery of such gas to the Receipt
Points.

 

Page 13 of 17



--------------------------------------------------------------------------------

Attachment 1

 

8.4 Subject to Chugach Board Approval

This agreement will be submitted to the Board of Directors of Chugach for its
approval and is subject to termination by Chugach if such board approval is not
received by October 31, 2011. If this Agreement is terminated under this Article
8.4, Chugach will provide notification to the Company of such termination no
later than November 1, 2011.

ARTICLE IX

MISCELLANEOUS

 

9.1 Binding Upon Successors

This Special Contract shall be binding upon and inure to the benefit of the
legal representatives, successors and assigns of the parties. Except as provided
below, neither party may assign its rights and obligations under this Special
Contract without first obtaining the written consent of the other. Consent is
not required if all or substantially all of the assets of the Company or the
Customer are acquired by another person or the Company or the Customer is
merged, consolidated or reorganized with another person, provided that the
assignee assumes in writing the assignor’s obligations under this Special
Contract. Nothing contained in this Article shall prevent either party from
pledging or mortgaging its rights under the Special Contract for security of its
indebtedness.

 

Page 14 of 17



--------------------------------------------------------------------------------

Attachment 1

 

9.2 Special Contract Not to be Construed Against Either Party as Drafter

The parties recognize that this Special Contract is the product of the joint
efforts of the parties and agree that it shall be construed according to its
plain meaning and shall not be construed against either party as drafter.

 

9.3 Entire Agreement

This Special Contract, including Exhibits A through C and the Company’s Tariff,
constitutes the entire agreement and understanding between the parties
concerning the subject matter of this transaction, and all prior agreements,
understandings and representations, whether oral or written, concerning this
subject matter are superseded by this written Special Contract. No amendment to
this Special Contract shall be binding on either party until reduced to writing
and signed by the parties.

 

9.4 Headings

The headings throughout this Special Contract are for reference purposes only
and shall not be considered in interpreting this Special Contract.

 

9.5 No Incidental or Consequential Damages

Neither party shall have any liability to the other for incidental or
consequential damages resulting from this Special Contract.

 

9.6 No Intended Third-Party Beneficiary

The parties understand and agree that no person or entity is an intended third
party beneficiary of this Special Contract.

 

Page 15 of 17



--------------------------------------------------------------------------------

Attachment 1

 

IN WITNESS WHEREOF, the parties have executed this Special Contract in two (2)
originals.

 

Chugach Electric Association, Inc. By:  

/s/ Bradley W. Evans

Title:  

CEO

Date:  

Sept 15, 2011

 

ENSTAR Natural Gas Company, a Division of SEMCO Energy, Inc. By:  

/s/ M. Colleen Starring

Title:  

President

Date:  

Sept. 15, 2011

 

Page 16 of 17



--------------------------------------------------------------------------------

Attachment 1

 

Exhibit A

Events That Could Cause Interruption

 

  1. Cold weather

a. Severe cold (typified by loss of line pressure for 3 to 5 days).

i. APC line pressure indicators.

b. Continuous cold (typified by loss of line pressure over time (5 to 7 days)).

i. APC line pressure indicators.

 

  2. Restricted west side supply

a. Low field production from west side suppliers.

Event management:

ENSTAR will provide reasonable notification to CEA of possible transportation
constraint(s) due to a weather event and will exercise commercially reasonable
efforts to reduce services under this Special Contract gradually.

 

Page 17 of 17